DETAILED ACTION
This action is in response to amendments filed January 21st, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Status of claims
Claims 1-10 are pending.
Claim Objections
Claims 1, 4, 6 are objected to because of the following informalities:
In lines 12-13 of claim 1, lines 13-14 of claim 4, and lines 15-16 of claim 6, the comma appearing after “outer surface” should be removed, and be corrected to read as “an outer surface[[,]] and a bottom surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bergen et al. (WO-2010087697; hereinafter VB) in view of Davis et al. (US 2015/0240515; hereinafter Davis) and Wall et al. (US 6,138,422; hereinafter Wall).
Regarding claim 1, VB discloses of an elbow for a fence post (Fig. 1-5), the elbow comprising:
	a connector (15),
	wherein the connector comprises a connector body (the body of material that makes up the connector) having a second surface (see Annotated Fig. 1 below), and the connector further comprises a groove (see Annotated Fig. 1) extending along an outer edge thereof to be connected with an upper end of the fence post under an interference fit (it can be seen in Fig. 5 of VB that 
	wherein the outer edge of the connector comprises an outer surface (see Annotated Fig. 1) and a bottom surface (see Annotated Fig. 1),
	wherein the second surface of the connector body, the outer surface, and the bottom surface define the groove therebetween (as seen in Annotated Fig. 1).

    PNG
    media_image1.png
    442
    534
    media_image1.png
    Greyscale

Annotated Figure 1
VB does not explicitly disclose:
wherein the elbow comprises an elbow body having an upper end and a lower end facing away from the upper end;
wherein the connector body has a first surface, which is faced oppositely away from the second surface;
wherein the first surface surrounds an insertion hole in the middle thereof;
the first surface of the connector body is to be directly connected with the lower end of the elbow body under an interference fit;
and wherein the insertion hole has a first region overlapping with the groove, and a second region extending over the groove, and the connector body in the first region is thicker than the connector body in the second region.
Davis teaches of a similar elbow for a fence post (Fig. 1-10), comprising an elbow body (54; see Fig. 8) having an upper end (58; see Fig. 8) and a lower end (56; see Fig. 8) facing away from the upper end, as well as a connector (formed of connector body 18 and cap 36) comprising a connector body (18) with a first surface (26), wherein the first surface surrounds a circular insertion hole (formed via 30, 46; it can be seen in Fig. 1-2, 4-5 the insertion hole is circular) in the middle thereof of the connector (as seen in the figures), wherein the first surface of the connector body is directly connected with the lower end of the elbow body (it can be seen in Fig. 8 that the lower end of the elbow body is directly connected with the first surface), and wherein the insertion hole has a first region overlapping with a groove (see Annotated Fig. 2 below) and a second region extending over the groove (see Annotated Fig. 2) and the connector body in the first region is thicker than the connector body in the second region (see Annotated Fig. 3 below).

    PNG
    media_image2.png
    480
    578
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    533
    630
    media_image3.png
    Greyscale

 Annotated Figure 2				 Annotated Figure 3

	Wall (Fig. 1-5) further teaches of a similar connector (12) connected to the top of a fence post (32) having an elbow body (14) that is directly connected within an insertion hole (22) by way of an interference fit (Col. 3 lines 7-10 state the elbow body is friction fit within the insertion hole; i.e. an interference fit), thereby providing a secure connection between the elbow body and connector.
	It would be further obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify VB with the teachings of Wall, to have the elbow body be in direct connection with the first surface of the insertion hole by way of an interference fit, as a means to provide a secure connection between the elbow body and the connector.
Regarding claim 2, VB, as modified by Davis and Wall, discloses wherein the insertion hole has a circular cross section (as a circular insertion hole has been taught by Davis, as stated 
	the groove has a circular cross section (lines 10-11 page 5 of VB states the post of which the connector is connected to may be round, which would provide for the groove to have a circular cross-section in order to connect to the top of the fence post) and is configured to be connected with the upper end of the fence post under an interference fit (as stated above).
	Regarding claim 4, VB discloses a method of assembling an elbow on a fence post (Fig. 1-5), the method comprising:
	attaching a connector (15) to an upper end of the fence post (it can be seen in Fig. 1 that the connector is attached to the upper end of the fence post),
	wherein the elbow comprises the connector,
	the connector comprises a connector body (the body of material that makes up the connector) having a second surface (see Annotated Fig. 1), and the connector further comprises a groove (see Annotated Fig. 1) extending along an outer edge thereof to be connected with the upper end of the fence post under an interference fit (it can be seen in Fig. 5 of VB that the groove is long an outer edge of the connector and is to be connected to the upper end of the fence post 1 from Fig. 1; lines 24-25 page 9 state that the connector may be clamped to the fence post, which would cause an interference fit with the groove and upper end of the fence post),
	wherein the outer edge of the connector comprises an outer surface (see Annotated Fig. 1) and a bottom surface (see Annotated Fig. 1),
	wherein the second surface of the connector body, the outer surface, and the bottom surface define the groove therebetween (as seen in Annotated Fig. 1).

wherein a lower end of an elbow body is attached to the connector;
wherein the elbow comprises the elbow body;
wherein the connector body has a first surface, which is faced oppositely away from the second surface;
wherein the first surface of the connector body surrounds an insertion hole in the middle thereof;
the first surface of the connector body is to be directly connected with the lower end of the elbow body under an interference fit;
and wherein the insertion hole has a first region overlapping with the groove, and a second region extending over the groove, and the connector body in the first region is thicker than the connector body in the second region.
Davis teaches of a similar elbow for a fence post (Fig. 1-10) comprising an elbow body (54; see Fig. 8) having a lower end (56; see Fig. 8) attached to a connector (connector is formed of connector body 18 and cap 36), wherein the connector comprises a connector body (18) with a first surface (26), wherein the first surface surrounds a circular insertion hole (formed via 30, 46; it can be seen in Fig. 1-2, 4-5 the insertion hole is circular) in the middle thereof of the connector (as seen in the figures), wherein the first surface of the connector body is directly connected with the lower end of the elbow body (it can be seen in Fig. 8 that the lower end of the elbow body is directly connected with the first surface), and wherein the insertion hole has a first region overlapping with a groove (see Annotated Fig. 2) and a second region extending over the groove 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify VB with the teachings of Davis, to have the elbow comprise elbow body, which has a lower end attached to the connector, wherein the connector body has a first surface which surrounds a circular insertion hole in the middle thereof of the connector, wherein the first surface is directly connected with the lower end of the elbow body, and have the insertion hole have a first region that overlaps with the groove and a second region extending over the groove, such that the connector body in the first region is thicker than the connector body in the second region, as a means to provide a desired decorative effect of the connector via the elbow body. Such a modification would further provide for the second surface to face oppositely away from the first surface.
Wall (Fig. 1-5) further teaches of a similar connector (12) connected to the top of a fence post (32) having an elbow body (14) that is directly connected within an insertion hole (22) by way of an interference fit (Col. 3 lines 7-10 state the elbow body is friction fit within the insertion hole; i.e. an interference fit), thereby providing a secure connection between the elbow body and connector.
	It would be further obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify VB with the teachings of Wall, to have the elbow body be in direct connection with the first surface of the insertion hole by way of an interference fit, as a means to provide a secure connection between the elbow body and the connector.
Regarding claim 5, VB further discloses wherein the method further comprises attaching a screw to laterally fix the connector, the fence post and the elbow body (see page 8, 3rd full 
Regarding claim 6, VB discloses of a fence (Fig. 1-5) comprising:
	a fence post (1), and
	an elbow,
	wherein the elbow comprises:
	a connector (15), wherein the connector comprises a connector body (the body of material that makes up the connector) having a second surface (see Annotated Fig. 1), and the connector further comprises a groove (see Annotated Fig. 1) extending along an outer edge thereof to be connected with an upper end of the fence post under an interference fit (it can be seen in Fig. 5 of VB that the groove is along an outer edge of the connector and is to be connected to the upper end of the fence post 1 from Fig. 1; lines 24-25 page 9 state that the connector may be clamped to the fence post, which would cause an interference fit with the groove and upper end of the fence post),
wherein the outer edge of the connector comprises an outer surface (see Annotated Fig. 1) and a bottom surface (see Annotated Fig. 1),
	wherein the second surface of the connector body, the outer surface, and the bottom surface define the groove therebetween (as seen in Annotated Fig. 1).
VB does not explicitly disclose:
wherein the elbow comprises an elbow body having an upper end and a lower end facing away from the upper end;
wherein the connector body has a first surface, which is faced oppositely away from the second surface;
wherein the first surface surrounds an insertion hole in the middle thereof;
the first surface of the connector body is to be directly connected with the lower end of the elbow body under an interference fit;
and wherein the insertion hole has a first region overlapping with the groove, and a second region extending over the groove, and the connector body in the first region is thicker than the connector body in the second region.
Davis teaches of a similar fence (Fig. 1-10) having an elbow which comprises an elbow body (54; see Fig. 8) having an upper end (58; see Fig. 8) and a lower end (56; see Fig. 8), as well as a connector (formed of connector body 18 and cap 36) comprising a connector body (18) with a first surface (26), wherein the first surface surrounds a circular insertion hole (formed via 30, 46; it can be seen in Fig. 1-2, 4-5 the insertion hole is circular) in the middle thereof of the connector (as seen in the figures), wherein the first surface of the connector body is directly connected with the lower end of the elbow body (it can be seen in Fig. 8 that the lower end of the elbow body is directly connected with the first surface), and wherein the insertion hole has a first region overlapping with a groove (see Annotated Fig. 2) and a second region extending over the groove (see Annotated Fig. 2) and the connector body in the first region is thicker than the connector body in the second region (see Annotated Fig. 3).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify VB with the teachings of Davis, to have the elbow comprise an elbow body having an upper end and a lower end that faces away from the upper end, wherein the connector body has a first surface which surrounds a circular insertion hole in the middle thereof of the connector, wherein the first surface is directly connected with the lower end of the elbow body, and have the insertion hole have a first region that overlaps with the groove and a 
Wall (Fig. 1-5) further teaches of a similar connector (12) connected to the top of a fence post (32) having an elbow body (14) that is directly connected within an insertion hole (22) by way of an interference fit (Col. 3 lines 7-10 state the elbow body is friction fit within the insertion hole; i.e. an interference fit), thereby providing a secure connection between the elbow body and connector.
	It would be further obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify VB with the teachings of Wall, to have the elbow body be in direct connection with the first surface of the insertion hole by way of an interference fit, as a means to provide a secure connection between the elbow body and the connector.
Regarding claim 8, VB, Davis, nor Wall explicitly disclose wherein an interference amount in the interference fit between the insertion hole of the connector and the lower end of the elbow body is about 0.01-0.02 mm, however, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have an interference amount between the insertion hole and lower end of the elbow body be about 0.01-0.02 mm, as such an interference amount would be discovered through routine experimentation in order to find an interference amount that allows the lower end of the elbow body to be properly secured with the connector.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, VB, Davis, nor Wall explicitly disclose wherein an interference amount in the interference fit between the insertion hole of the connector and the lower end of the elbow body is about 0.01-0.02 mm, however, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have an interference amount between the insertion hole and lower end of the elbow body be about 0.01-0.02 mm, as such an interference amount would be discovered through routine experimentation in order to find an interference amount that allows the lower end of the elbow body to be properly secured with the connector.
Applicant is reminded that it has been held that wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, VB, Davis, nor Wall explicitly disclose wherein an interference amount in the interference fit between the insertion hole of the connector and the lower end of the elbow body is about 0.01-0.02 mm, however, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have an interference amount between the insertion hole and lower end of the elbow body be about 0.01-0.02 mm, as such an interference amount would be discovered through routine experimentation in order to find an interference amount that allows the lower end of the elbow body to be properly secured with the connector.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over VB in view of Davis and Wall, as applied to claims 1 and 6 above, and in further view of Knudsen (US 2015/0053905).
Regarding claim 3, VB, Davis, nor Wall explicitly disclose wherein the connector is formed of a plastic material.
Knudsen teaches of a similar connector (20) for the top of a post (as stated in the abstract), that is formed from a plastic material (see [0036]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify VB with the teachings of Knudsen, to form the connector out of plastic material, as such is a well-known material within the art.
Regarding claim 7, VB, Davis, nor Wall explicitly disclose wherein the connector is formed of a plastic material.
Knudsen teaches of a similar connector (20) for the top of a post (as stated in the abstract), that is formed from a plastic material (see [0036]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify VB with the teachings of Knudsen, to form the connector out of plastic material, as such is a well-known material within the art.
Response to Arguments
Applicant’s amendments to the claims filed January 21st, 2022 have been received. The amendments overcome the previous grounds of rejection under 35 U.S.C. 112(b) and 35 U.S.C. st, 2022 have been fully considered but are moot based upon the new grounds of rejection made in view of Davis. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678   

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678